653 F.3d 1081 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
JUVENILE MALE, Defendant-Appellant.
No. 07-30290.
United States Court of Appeals, Ninth Circuit.
August 8, 2011.
Richard A. Hosley, III, Esqire, USGF-Office of the U.S. Attorney, Great Falls, MT, for Plaintiff-Appellee.
Anthony R. Gallagher, Federal Public Defender, Federal Defenders of Montana, Great Falls, MT, for Defendant-Appellant.
Before: STEPHEN REINHARDT, A. WALLACE TASHIMA, and M. MARGARET McKEOWN, Circuit Judges.

ORDER
In light of the Supreme Court's decision in United States v. Juvenile Male, ___ U.S. ____, 131 S.Ct. 2860, 180 L.Ed.2d 811 dated June 27, 2011, this appeal is DISMISSED as moot.